DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
Response to Arguments
Applicant’s amendments overcome the previous 112 rejections; therefore, the previous 112 rejections have been withdrawn. However, the newly amended claims have been rejected under 112b for the reasons given below.
Applicant’s amendments overcome the previous 103 rejections. Therefore, the 103 rejections have been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the at least one beam dump and the at least one cone being configured to receive at least some of at least one exit beam and at least one scatter beam from the at least one beam of light,” and “the at least one beam dump being cylindrical,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently: 1) The figure 3 illustrates the beam dump receiving the exit beam, and the cone receiving the scattered beam, but it does not illustrate each of the beam dump and the cone receiving 
Figure 5 is a 3-d rendering, however, it does not have element numbers corresponding to if/where the beam dump and cone are located in the figure.
Therefore, the drawings (considered individually or together) fail to illustrate “each of the at least one beam dump and the at least one cone being configured to receive at least some of at least one exit beam and at least one scatter beam from the at least one beam of light,” and “the at least one beam dump being cylindrical.”
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 1 reads, “at least one beam dump and at least one cone, each of the at least one beam dump and the at least one cone being configured to receive at least some of at least one exit beam and at least one scatter beam from the at least one beam of light, the at least one beam dump being cylindrical, the passageway extending between the second detector and the beam dump, the at least one cone and the at least one beam dump being positioned on opposite sides of the passageway, each of the at least one beam dump and the at least one cone being positioned in a plane distinct from the orthogonal plane, each of the at least one beam dump and the at least one cone being located below the orthogonal plane.” The examiner reviewed the specification to interpret the claim. Figures 3-4 of the specification illustrate the exit beam as being the unscattered light beam that exits to the right, while the scattered beam corresponds to the light that is scattered by the particle and flow to the left. It is unclear how the cone and beam dump can be positioned on opposite sides of the passageway and yet each one can still receive a portion of both the exit beam and the scattered beam. This lack of clarity causes the scope of the claim to be indefinite. For the sake of examination, exit beam will refer to the light beam that is transmitted through the particle flow and continues along the original trajectory, unscattered by the particles or liquid. Furthermore, it is interpreted as requiring that the beam dump and cone are on different sides of the passageway. And requiring both the beam dump and cone receive portions of the exit beam and the scattered beam. Finally, the cone is interpreted as a tangible object (as opposed to scattered cone of light, and a geometric region of space).
Allowable Subject Matter
Claims 1, 3-11, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a light source configured to emit at least one beam of light along a first axis, the first axis extending in a plane distinct from the orthogonal plane and extending at a first angle above the orthogonal plane such that the light source is located above the orthogonal plane;…  a first detector located in the orthogonal plane and configured to observe at least a point where the beam of light and liquid intersect; a second detector located in the orthogonal plane and configured to observe at least the point where the beam of light and liquid intersect, the second detector being spaced-apart from the first detector, the second detector being configured to detect back scatter; and at least one beam dump and at least one cone, each of the at least one beam dump and the at least one cone being configured to receive at least some of at least one exit beam and at least one scatter beam from the at least one beam of light, the at least one beam dump being cylindrical, the passageway extending between the second detector and the beam dump, the at least one cone and the at least one beam dump being positioned on opposite sides of the passageway, each of the at least one beam dump and the at least one cone being positioned in a plane distinct from the -2-Serial No.: 17/144,586Attorney Docket No. 312682-00002 Response to Final Office Action of June 9, 2021 orthogonal plane, each of the at least one beam dump and the at least one cone being located below the orthogonal plane,” in combination with the other claimed limitations. See the 112 section above for the claim interpretation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877